DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/27/2022.
Applicant’s election of  Claims 1-4 in the reply filed on 6/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulakis (U.S. 2014/0053377).
Examiner’s note concerning claims 1-4, claims 1-4 have limitations directed to a product-by-process claim wherein the process relied upon is “bonding” and “molding”.  This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
As for Claim 1, Poulakis discloses a connecting part, comprising:
a base body (21) of a body synthetic material:
a unitary, one-piece fastening part (7) of a fastener synthetic material and having at
least one of adhesive or hooking elements (11) on one side of said fastening part and
constituting a component of a contact fastener on a first side of said base body (see Fig. 1), said
synthetic materials being intrinsically bonded (see Examiners Note) with one another along at least one planar extending connection surface by forming a common molten mass, by being molded
directly and by being in direct contact with one another without other structure between
said synthetic materials (see Examiners Note); and
an anchor (45) on a second side said base body capable of fixing said base body with
said fastening part thereon to a structure, said second side being opposite said first
side (see Fig. 10).
2. A connecting part according to claim 1 wherein said base body (21) comprises a round disk (see Fig. 3); and said anchor comprises an anchoring stud (stud of 45) projecting from a central region of said round disk as an integral part thereof capable of retaining engagement with the structure (see Fig. 10).
3. A connecting part according to claim 2 wherein said anchoring stud comprises at least one laterally protruding retaining element (47) on said anchoring stud (see fig. 10).
4. A connecting part according to claim 3 wherein said retaining element comprises at least one of catches (catch of 47) projecting laterally and diametrically relative to one another or an outer thread (see Fig. 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677